TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00117-CV



                          The Village of Bee Cave, Texas, Appellant

                                                v.

                                71/620 Joint Venture, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
           NO. GNO-00828, HONORABLE PAUL DAVIS, JUDGE PRESIDING



PER CURIAM

               Appellant, the Village of Bee Cave, Texas, has filed an unopposed motion to dismiss

its appeal. We grant the motion and dismiss this appeal.



Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed on Appellant’s Motion

Filed: October 25, 2001

Do Not Publish